Spencer, J.
According to the decision of the court, at the last term, Green is to be considered as a tenant at sufferance, and as the defendant came into possession under Green, he must stand in the place of Green.
Van Ness, J.
The court, in the case of Hyatt v. Wood, did consider, that Wood had a sufficient title to support the plea of liberum tenementum, and that Green was a tenant at sufferance. That decision, therefore, must be conclusive in the present case.

Per Curiam.

Green became a tenant at sufferance to the plaintiff, after the first day of March, and the defendant, who held under Green, must be considered as standing in his *315place, and as also a tenant at sufferance. The entry of the plaintiff on the locus in quo, before the trespass alleged, put an end to this tenancy, and made the defendant a trespasser. There must be a new trial, with costs to abide the event of the suit.
. New trial granted.